Citation Nr: 1501979	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1979 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for hepatitis C.  

In November 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the transcript has since been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran contends that he contracted hepatitis C during his period of service.  According to the Veteran, he was exposed to several risk factors for hepatitis C while serving in the U.S. Air Force, to include having sexual intercourse with one of his fellow serviceman, partaking in intravenous drug use over a three-week period, undergoing a number of immunization shots while in service, and getting a tattoo during basic training.  See May 2007 Application for Compensation; see also November 2007 letter issued by T.E., Ph.D. (which reiterated all of the Veteran's assertions).  

In an undated VA Form 21-4142, the Veteran stated that he was first began receiving treatment for his hepatitis C at a private treatment facility in Montclair, California, from 1995 to 1996.  However, review of the VBMS and Virtual VA paperless claims folders reflects that the earliest treatment records pertaining to this disorder are VA treatment records dated in October 1996.  It does not appear that the AOJ attempted to obtain these treatment records.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As such, the Veteran's claim should be remanded so the AOJ can attempt to retrieve these records.

Also, the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  See March 2013 Letter issued by the SSA.  However, the record is unclear as to what disability(ies) the Veteran is receiving disability benefits for.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2014).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Finally, as this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's hepatitis C from the VA Medical Center (VAMC) in Los Angeles, California dated from July 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Contact the Veteran and ask him to provide the full address for the private treatment facility in Montclair, California, where he reportedly first began receiving treatment for his hepatitis C, as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his hepatitis C at this treatment facility.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

4. After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



